SMITH, J.
This appeal is based solely upon the proposition that the trial judge abused his discretion in overruling appellant’s motion for new; trial. The agreed facts in the ease were presented to the trial judge, who, after considering them along with all the other matters apparent of record or otherwise known to him, refused to grant the motion. We conclude that the court was justified in its ruling, or at least, and certainly, this court cannot say that the trial judge abused his rather wide discretion in such matters.
The judgment must be affirmed.